Citation Nr: 0714542	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee disability.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee disability.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1999 to January 
2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part granted service connection 
for left and right knee disorders and a right shoulder 
disorder and denied service connection for bilateral hearing 
loss.  The veteran has appealed for service connection for 
bilateral hearing loss and for higher initial ratings for 
both knees and the right shoulder.    

A VA audiometry report reflects that tinnitus is related to 
active service noise exposure and the veteran appears to have 
raised a claim for service connection for ear ringing in his 
July 2004 substantive appeal.  This is referred to the RO for 
appropriate action.  

In his substantive appeal, the veteran reported that he was 
laid off his job because of his knees.  This is referred to 
the RO as an informal claim for a total disability rating for 
compensation purposes based on individual unemployability.

An initial rating in excess of 10 percent for the right 
shoulder disability is addressed in the REMAND portion of the 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted at the time 
of entry into active military service.  

2.  The medical evidence does not indicate that an increase 
in hearing loss during active service is due to the natural 
progress of the disease.

3.  Clear and unmistakable evidence to rebut the presumption 
of aggravation of bilateral hearing loss disability during 
active service has not been submitted.

4.  The service-connected right knee disability is manifested 
by painful motion, crepitus, and motion to 110 degrees of 
flexion and to zero degrees of extension; instability is not 
shown.

5.  The service-connected left knee disability is manifested 
by painful motion, crepitus, and motion varying from 120 
degrees of flexion to 5 degrees of hyperextension; 
instability is not shown. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5299-5260 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5299-5260 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in February 2003 and in January 2004, informing the 
veteran of the evidence needed to substantiate the claims, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the additional notice requirements set forth in 
Dingess have not been accomplished; however, the Board's 
adjudication of the claims should not unfairly prejudice the 
veteran.  Unfair prejudice to the veteran should not result 
because the RO will assign effective dates for the increased 
ratings in its rating decision, which will be issued in the 
near future.  The RO rating decision will contain the 
regulatory requirements for assignment of effective dates for 
increased ratings.  The RO will also assign an initial 
disability rating for bilateral hearing loss disability.  If 
the veteran is dissatisfied with the initial rating for 
bilateral hearing loss disability or for any effective date 
assigned, he is invited to appeal by filing a notice of 
disagreement in accordance with the appeal instructions that 
will be supplied along with the rating decision.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

The veteran's hearing thresholds met VA's hearing loss 
disability standards at the time of separation from active 
service.  However, this does not resolve the case, because 
VA's hearing loss disability standards were met at the time 
of entry into active service.  According to the service 
medical records (SMRs), a bilateral hearing loss disability 
was noted during a July 1999 pre-entrance audiometry 
examination.  Hearing thresholds at 4000 Hertz were 70 
decibels on the right and 40 decibels on the left.  Hearing 
thresholds at frequencies lower than 4000 Hertz were all 
within normal limits; however, at entry.  

Because the veteran entered active service with a bilateral 
hearing loss disability, it is clear that his bilateral 
hearing loss disability was not incurred by active service.  
The next question is whether active service aggravated this 
disability, as VA also offers compensation for a disability 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153.  

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2006).  This is known as 
"the presumption of aggravation."

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  This applies only where a defect 
is "noted" on examination at entrance, as in this case.  Thus 
a disease or injury noted at entrance in service may be 
denied service connection only where VA proves by clear and 
unmistakable evidence that the condition was not aggravated 
therein.  The presumption arises instantly and does not 
require that the evidence first show an increase in 
disability.  Cotant v. Principi, 17 Vet. App. 116, 132 
(2003); VAOPGCPREC 3-2003.  

This case presents evidence of worsening of the veteran's 
hearing loss disability during active service.  An August 22, 
2001, in-service audiology evaluation notes that the veteran 
had recently reported a "? in understanding; trouble in 
noise; (+) tinnitus; (-) dizziness."  Right ear hearing 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee disability.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee disability.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1999 to January 
2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part granted service connection 
for left and right knee disorders and a right shoulder 
disorder and denied service connection for bilateral hearing 
loss.  The veteran has appealed for service connection for 
bilateral hearing loss and for higher initial ratings for 
both knees and the right shoulder.    

A VA audiometry report reflects that tinnitus is related to 
active service noise exposure and the veteran appears to have 
raised a claim for service connection for ear ringing in his 
July 2004 substantive appeal.  This is referred to the RO for 
appropriate action.  

In his substantive appeal, the veteran reported that he was 
laid off his job because of his knees.  This is referred to 
the RO as an informal claim for a total disability rating for 
compensation purposes based on individual unemployability.

An initial rating in excess of 10 percent for the right 
shoulder disability is addressed in the REMAND portion of the 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted at the time 
of entry into active military service.  

2.  The medical evidence does not indicate that an increase 
in hearing loss during active service is due to the natural 
progress of the disease.

3.  Clear and unmistakable evidence to rebut the presumption 
of aggravation of bilateral hearing loss disability during 
active service has not been submitted.

4.  The service-connected right knee disability is manifested 
by painful motion, crepitus, and motion to 110 degrees of 
flexion and to zero degrees of extension; instability is not 
shown.

5.  The service-connected left knee disability is manifested 
by painful motion, crepitus, and motion varying from 120 
degrees of flexion to 5 degrees of hyperextension; 
instability is not shown. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5299-5260 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5299-5260 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in February 2003 and in January 2004, informing the 
veteran of the evidence needed to substantiate the claims, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the additional notice requirements set forth in 
Dingess have not been accomplished; however, the Board's 
adjudication of the claims should not unfairly prejudice the 
veteran.  Unfair prejudice to the veteran should not result 
because the RO will assign effective dates for the increased 
ratings in its rating decision, which will be issued in the 
near future.  The RO rating decision will contain the 
regulatory requirements for assignment of effective dates for 
increased ratings.  The RO will also assign an initial 
disability rating for bilateral hearing loss disability.  If 
the veteran is dissatisfied with the initial rating for 
bilateral hearing loss disability or for any effective date 
assigned, he is invited to appeal by filing a notice of 
disagreement in accordance with the appeal instructions that 
will be supplied along with the rating decision.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

The veteran's hearing thresholds met VA's hearing loss 
disability standards at the time of separation from active 
service.  However, this does not resolve the case, because 
VA's hearing loss disability standards were met at the time 
of entry into active service.  According to the service 
medical records (SMRs), a bilateral hearing loss disability 
was noted during a July 1999 pre-entrance audiometry 
examination.  Hearing thresholds at 4000 Hertz were 70 
decibels on the right and 40 decibels on the left.  Hearing 
thresholds at frequencies lower than 4000 Hertz were all 
within normal limits; however, at entry.  

Because the veteran entered active service with a bilateral 
hearing loss disability, it is clear that his bilateral 
hearing loss disability was not incurred by active service.  
The next question is whether active service aggravated this 
disability, as VA also offers compensation for a disability 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153.  

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2006).  This is known as 
"the presumption of aggravation."

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  This applies only where a defect 
is "noted" on examination at entrance, as in this case.  Thus 
a disease or injury noted at entrance in service may be 
denied service connection only where VA proves by clear and 
unmistakable evidence that the condition was not aggravated 
therein.  The presumption arises instantly and does not 
require that the evidence first show an increase in 
disability.  Cotant v. Principi, 17 Vet. App. 116, 132 
(2003); VAOPGCPREC 3-2003.  

This case presents evidence of worsening of the veteran's 
hearing loss disability during active service.  An August 22, 
2001, in-service audiology evaluation notes that the veteran 
had recently reported a "? in understanding; trouble in 
noise; (+) tinnitus; (-) dizziness."  Right ear hearing 
threshold at 4000 Hz was 45 decibels and the left ear hearing 
threshold was 75 decibels.  He was in a career field that 
exposed him to loud noise (weapons exposure, construction, 
and maintenance), according to a later, November 2001 report.  

In September 2002, the right ear hearing threshold was 70 and 
the left ear was 85 Db at 4000 Hertz.  Hearing thresholds at 
lower frequencies had also increased significantly over that 
shown in July 1999.  

According to a DA (Department of the Army) Form 3947, Medical 
Evaluation Board Proceedings, dated October 9, 2002, the 
relevant diagnosis was bilateral moderately severe 
sensorineural hearing loss.  The approximate date of origin 
of the disability was OA (on or about) February 2001 and the 
form indicates that this disorder did not exist prior to 
service.  The Medical Evaluation Board recommended that the 
veteran meet a Physical Evaluation Board (PEB).  

According to a DA Form 199, Physical Evaluation Board 
Proceedings, on October 21, 2002, a PEB recommended medical 
discharge.  The DA Form 199 indicates that bilateral 
sensorineural hearing loss was not incurred in or aggravated 
by active service, was not incurred in the line of duty, and 
was not the proximate result of performing duty.  The form 
notes that the soldier received a waiver for his hearing 
disability on entry into active service and that there had 
been "little change since July 1999."  

As noted above, to obtain the benefit of the presumption of 
aggravation, the veteran need not first show an increase in 
disability during active service.  Although a DA Form 199 
indicates that no aggravation occurred, this finding 
disagrees with audiometry reports during active service and 
also with a Form 3947, Medical Evaluation Board Proceedings, 
dated October 9, 2002.  Thus, there is controversy over 
whether the veteran's hearing loss disability worsened during 
active service.  

Because of this controversy, the a DA Form 199, Physical 
Evaluation Board Proceedings, dated October 21, 2002, does 
not rise to the level of "clear and unmistakable" evidence 
of no aggravation.  A footnote in the form, which mentions 
that there is no compelling evidence to support a finding of 
permanent aggravation, cannot constitute clear and 
unmistakable error evidence, as that form addresses an 
insufficiency of evidence for aggravation, rather than a 
sufficiency of any evidence against aggravation.  

VA regulations differ from military regulations.  Whereas a 
footnote on the DA Form 199 implies that the military 
regulation requires compelling evidence of permanent 
aggravation during service, VA regulations do not require 
compelling evidence of permanent aggravation.  Moreover, VA 
must consider post-service evidence (explained below), which 
would not be possible for the service department to consider 
prior to discharge.  Finally, whereas the footnote implies 
that "compelling" evidence is necessary to conclude that 
aggravation has occurred, VA regulations, in effect, require 
almost the exact opposite.  VA regulations require clear and 
unmistakable evidence showing that aggravation did not occur.  
Thus, a service department finding of no compelling evidence 
of aggravation carries no weight in a claim before VA, as it 
uses the wrong legal standard of review. 

VA regulations note that aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service [emphasis added].  38 C.F.R. § 3.306 
(b).  Thus, as mentioned above, this VA regulation requires 
the Board to consider the post-service evidence in 
determining whether any aggravation had occurred.  Because VA 
must consider post-service evidence in determining 
aggravation, a March 2003 VA audiometry evaluation is a 
crucial piece of evidence.  

A March 2003 VA audiometry evaluation reflects right and left 
ear hearing loss disability at several frequencies.  
Comparing these values to the entry examination of July 1999, 
it is clear that an upward shift in hearing thresholds has 
occurred.  Thus, the hearing loss disability has increased in 
severity.  

The medical evidence of record does not address whether the 
increase in hearing loss disability at the time of discharge 
was due to the natural progress of a disease.  The evidence 
therefore fails to demonstrate clearly and unmistakably that 
any increase in severity in hearing loss disability is due to 
its natural progress.  

As the Court stressed in Cotant, in order for service 
connection to follow, the three so-called Caluza elements 
must be satisfied.  Rose v. Principi, 11 Vet. App. 169, 172 
(1998) (applying three elements for service-connection claim 
from Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding 
that claim required "competent evidence of current disability 
(a medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and, 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence)"), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

Applying the above to this case, there is a current medical 
diagnosis of bilateral hearing loss disability.  Evidence of 
noise exposure during active service suffices as evidence of 
an in-service injury.  Aggravation of a preexisting disease 
during active service has already been established, which 
suffices as evidence of link between active service and an 
increase in disability.  Therefore, the requirements for 
service connection for a bilateral hearing loss disability 
are met and service connection must be granted on an 
aggravation basis.   

Higher Initial Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward, rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  In Fenderson, the Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its subsequent analysis of an initial 
rating, the Court considered medical and lay evidence of 
record at the time of the original service connection 
application and additional evidence submitted since then.  
Thus, the Board will consider the SMRs in the ratings 
assigned for the knees.  

Right Knee 

The SMRs reflect that the right knee was operated on three 
times during active service.  A September 2002 MEB summary 
reflects that both knees became painful during running in 
September 2000.  Right knee arthroscopy showed retropatellar 
syndrome and a tight lateral retinaculum.  Right knee range 
of motion was to 105 degrees of flexion and to zero degrees 
of extension.  June 2002 X-rays showed status post operative 
changes with soft tissue swelling and knee joint effusion.  
August 2001 X-rays showed screws at the proximal tibia. The 
diagnosis was degenerative arthritis of both knees.  

During a March 2003 VA general medical examination, the 
veteran reported that the right knee aches, grinds, and pops.  
Pain was 7 on a 10-point scale.  He reported that pain 
medication was ineffective in cold weather, that activities 
increased the pain, and that his knees had forced him to 
change jobs and take a pay cut.  The examiner found no 
erythema, inflammation, effusion, or instability.  McMurray's 
test produced crepitus and guarding for pain.  A positive 
McMurray's sign/test is a cartilage click during knee 
manipulation and indicates meniscal injury, Dorland's 
Illustrated Medical Dictionary 1525, 1679 (28th ed. 1994).  

Right knee range of motion was to110 degrees of flexion and 
to zero degrees of extension.  The veteran showed signs of 
pain with movement.  X-rays showed post surgical changes, but 
no other significant abnormality.  The right knee diagnosis 
was knee strain, status post surgery with moderate loss of 
motion due to pain.  

The right knee has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 5299-5260.  The 
evidence reflects that the right knee disability is 
manifested by painful motion with crepitus.  Range of motion 
was to 110 degrees of flexion and to zero degrees of 
extension.  

Under Diagnostic Code 5260, limitation of flexion at the knee 
(normal being to approximately 140 degrees) will be rated as 
follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion limited 
to 45 degrees is 10 percent.  Flexion greater than 45 degrees 
is not compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2006).  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  If the evidence shows 
compensable limitation of both flexion and extension, two 
separate disability ratings may be assigned.  VAOPGCPREC 9-
2004.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2006).    

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment due to 
such factors as pain.  The Court has instructed that VA 
should determine whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). Moreover, § 4.40 states that pain on use is 
evidence of a seriously disabled joint.  The RO has assigned 
a 10 percent disability rating based on considerations of 
functional loss due to pain beyond that reflected on range of 
motion measurements.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 
Vet. App. at 204-07.  Based on the above evidence, the Board 
finds that the veteran's right knee disability warrants a 10 
percent disability rating and no more.  The evidence is 
against a higher rating, since the veteran's current 
symptomatology does not reflect a limitation in his range of 
motion to warrant a 20 percent rating.

Left Knee 

The SMRs reflect that the left knee was not operated on 
during active service.  A September 2002 MEB summary reflects 
that the knee became painful during running in September 
2000.  A September 2002 range of motion study for an MEB 
reflects that left knee range of motion was to 115 degrees of 
flexion limited by pain and hyper extended to 5 degrees 
beyond full extension.  There was pain on flexion.  The 
diagnosis was degenerative arthritis of both knees.  

During a March 2003 VA general medical examination, the 
veteran reported that the left knee aches, grinds, and pops.  
Pain was 5 or 6 on a 10-point scale.  He reported that pain 
medication was ineffective in cold weather, that activities 
increased the pain, and that his knees had forced him to 
change jobs and take a pay cut.  The examiner found no 
erythema, inflammation, effusion, or instability.  McMurray's 
test produced crepitus and guarding for pain.  Range of 
motion was to 120 degrees of flexion and to zero degrees of 
extension.  X-rays showed no significant abnormality.  The 
diagnosis was left knee strain.  

The left knee has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 5299-5260.  The 
left knee disability is manifested by painful motion, 
crepitus, and range of motion varying from 120 degrees of 
flexion to 5 degrees of hyperextension.  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment due to such factors as 
pain.  The Court has instructed that VA should determine 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Moreover, § 4.40 states that pain on use is evidence of a 
seriously disabled joint.  The RO has assigned a 10 percent 
disability rating based on considerations of functional loss 
due to pain beyond that reflected on range of motion 
measurements.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-07.  Based on the above evidence, the Board finds 
that the veteran's left knee disability warrants a 10 percent 
disability rating and no more.  The evidence is against a 
higher rating, since the veteran's current symptomatology 
does not reflect a limitation in his range of motion to 
warrant a 20 percent rating.

Extraschedular Consideration

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  While the veteran has advanced 
contentions that he has been terminated from a job because 
his knees would not allow him to perform the duties of the 
particular job, there is no competent objective evidence that 
the veteran's left and right knee service-connected 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss disability is 
granted. 

An initial disability rating in excess of 10 percent for the 
service-connected right knee disability is denied.  

An initial disability rating in excess of 10 percent for the 
service-connected left knee disability is denied.  


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected right shoulder 
disorder.  The medical evidence is inadequate to rate the 
right shoulder disability.  The SMRs reflect that an 
assessment of acromioclavicular osteoarthritis was offered.  
During a March 2003 VA general medical examination, the 
veteran reported right shoulder pain and numbness and right 
hand numbness.  The examiner found some inflammation over the 
right shoulder muscles and limited range of motion; however, 
the examiner did not address the complaint of right hand or 
right shoulder numbness nor did the RO address this issue.  

Because the veteran has reported right upper extremity 
neuropathy, this issue is inextricably intertwined with the 
rating for the right shoulder.  A remand is therefore 
required.  Harris v. Derwinski, 1 Vet.App. 180 (1991) (Board 
decision was premature where the underlying claim was 
"inextricably intertwined" with another claim which was 
undecided and pending before VA).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date for a 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App.473 (2006), and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist affecting the issue on appeal.

2.  After the development requested above 
has been completed, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurologic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should review the SMRs, 
including a September 2002 assessment of 
right acromioclavicular osteoarthritis, 
and should elicit a complete history of 
right upper extremity numbness symptoms 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the right 
shoulder?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any neurological symptom, such 
as numbness of shoulder, arm, and/or 
hand, is related to the service-
connected shoulder disability?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


